DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 5/10/2022, is acknowledged. Claim 1 is amended. Claims 1 – 4 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) of record have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein the reinforced, inductively hardened layer has uniform thickness and uniform fatigue properties from the exterior surface to a depth of 6 mm”. The term “uniform” as recited in relation to fatigue properties is unclear, as the term “uniform” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to whether a variation/tolerance of, say, 5% or less, would be considered to be uniform, or if only a variation/tolerance of 1% or less is acceptable, for example. As there is no further explanation provided in the specification as to this matter, and there is a lack of experimental data to reference to in making the determination of the scope of the claim, it is indefinite. Such reasoning also applies to use of the term “uniform” in relation to the thickness of the inductively hardened layer – that is, it is unclear as to what degree of variation which is permissible under the scope of the present claim.
Claims 2 – 4 are rejected for their dependence on claim 1.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP S59-100213 (“Hikita”; herein citing English machine translation provided with this correspondence except for figures) in view of US 3024626 (“Frischman”; of record), US 4599502 (“Khare”), and US 5536089 (“Weber”).
Regarding claim 1, Hikita teaches an axle for rail vehicles ([0001], L 14-15 – “train axle”). From Figs. 1-2 of Hikita, it is apparent that the axle, referred to by Hikita as the “work” W ([0001], L 17-18) has a first and second end (Figs. 1-2, W). Further, Hikita teaches that the axle has a reinforced, inductively hardened layer (referred to as a “surface-cured layer”) which extends continuously from the first end to the second end of the axle ([0001], L 23-25). 
Regarding the claimed “plurality of cylindrical portions, the plurality of cylindrical portions including a plurality of first cylindrical portions each having a respective diameter and a plurality of second cylindrical portions each having a respective diameter smaller than any one of the diameters of the plurality of first cylindrical portions; and a plurality of transitional portions each joining a first cylindrical portion from the plurality of first cylindrical portions to a second cylindrical portion from the plurality of second cylindrical portions”, the Examiner notes that the Figures of Hikita teach such portions. For example, the thickest regions of the axle “W” in Figs. 1-2 may be considered to be “first cylindrical portions”, while the thinner regions of the axle “W” in Figs. 1-2 may be considered to be “second cylindrical portions”. The regions of variable thickness which join these two regions of the axle “W” in Figs. 1-2 may be considered to be “transitional portions”).
Further, Hikita teaches that the surface-cured layer i.e. the reinforced, inductively hardened layer has a uniform thickness along an entire length of the axle from the first end to the second end ([0001], L 23-25). Thus, The Examiner notes that this uniform thickness of the layer would be present in all areas of the axle, including the claimed “in the first and the second cylindrical parts” and “in the transitional parts”, as Hikita notes that the uniform thickness of the inductively hardened surface layer is obtained despite different areas of the axle having different diameters ([0001], L 23-25).
Regarding the claimed “central region extending continuously from first end to second end”, the Examiner notes that as Hikita teaches the presence of a hardened surface layer, there is an implicit understanding that there must be a “bulk” or central region of the axle, which exists beneath the surface hardened layer. The Examiner notes that such a central region is inherent to the reference, due to the teaching in Hikita that the surface-cured layer has a uniform thickness, despite variation in thickness of the axle along its length. If both of these aspects are accepted, then it must be concluded that there is at least a second region of the axle aside from the surface-cured layer which allows for the thickness of the axle to be varied while the thickness of the surface-cured layer remains constant.
Hikita is silent regarding the presence of a “transition layer extending continuously from the first end to the second end, having with a gradually decreasing gradient of mechanical properties along its thickness from the reinforced, inductively hardened layer to the central region”. The Examiner notes that the presence of such a layer may be assumed, as if this were not the case, a surface hardened region and a bulk region of the axle would be present, with two different hardness values, the surface being harder and the bulk or central region being softer, and there would be no gradient between them; that is, the hardness would instantaneously change from the surface hardened hardness to the bulk hardness. Such phenomena is not characteristic of inductive hardening processes.
Moreover, to the extent that such a transition layer is not implicitly present, Frischman teaches an automotive steel axle shaft (Title), wherein a primary object is to provide a differential hardness gradient between a surface region and a central region (3: 19-24). Frischman teaches that the hardness gradient between these regions allows for a combination of high mechanical properties in torsion and high fatigue resistance of the axle shaft, while retaining a good load carrying capability, due to the presence of a hard surface layer and a tough underlying softer core region (2: 26-40).
It would have been obvious to an ordinarily skilled artisan to impart a differential hardness gradient onto the axle of Hikita, between the inductively hardened surface layer and the bulk or central region of the axle. Such a hardness gradient permits a combination of high mechanical properties in torsion and high fatigue resistance of the axle shaft, while retaining a good load carrying capability.
It is noted that Hikita in view of Frischman does not explicitly teach an inductively hardened layer having uniform fatigue properties which extends from the exterior surface to a depth of 6 mm. The Examiner notes that Frischman, in Fig. 6, suggests an inductively hardened layer which may have uniform properties, but which only extends form an exterior surface to approximately 2 sixteenths of an inch or less (~3.175 mm) before mechanical properties begin to decrease in an appreciable manner.
In the alternative, it is noted that Khare teaches a method for induction hardening hot work die steels (3: 12-15). Notably, Khare teaches that induction hardening results in a uniform surface hardness and uniform depth of the surface hardened layer (2: 35-38; 4: 6-8; 5: 45-50; see also Figs. 1a-1c).
It would have been obvious to an ordinarily skilled artisan to utilize the induction hardening method of Khare on Hikita to ensure that induction hardening results in a uniform surface hardness as well as uniform depth of the surface hardened layer. Further, the Examiner has drawn a link between surface hardness and the broadly claimed “fatigue properties” of the instant claim. That is, surface hardness can either be interpreted as falling within the umbrella of “fatigue properties”, or as correlating with other properties which may be considered to be fatigue properties, such that uniformity of hardness would indicate uniformity of the correlated fatigue properties. In either case, uniformity of “fatigue properties” in the inductively hardened layer is expected.
Further, with respect to the specific depth of the inductively hardened layer, it is noted that although the prior art references Hikita, Frischman, and Khare do not explicitly teach a desirable range of the layer, as previously discussed, Fricschman teaches in the example illustrated in Fig. 6, a inductively hardened layer which extends about 2/16 of an inch (~3.175 mm) into the axle. Khare, in Figs. 1a-1c, teaches an inductively hardened layer which extends from approximately 2.54 mm (Fig. 1c) to approximately 4 mm (Fig. 1a) into the induction hardened component. The aforementioned depths of the induction hardened layer as taught in examples of the prior art do not form a range which overlaps or encompasses the claimed depth, but the range is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, absent any showing of criticality or unexpected results pertaining to the claimed depth of the inductively hardened layer, a prima facie case of obviousness exists.
Alternatively, Weber teaches a method of producing a component including a step of skin layer hardening by induction hardening (Abstract, L 8-9; 4: 47-52). Weber teaches that in induction hardening, hardening depths of 0.01-6 mm may be achieved (4: 49-52).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Weber and induction harden the axle such that an inductively hardened layer having a thickness ranging from 0.01-6 mm may be attained. In the present case, one of ordinary skill in the art could have incorporated this thickness range within modified Hikita, which would predictably result in nothing more than the formation of an inductively hardened layer which extends to a depth ranging from 0.01-6 mm (MPEP 2143 I A).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the hardened layer thickness/depth range of 0.01-6 mm encompasses the claimed depth/thickness of 6 mm.
Regarding claim 2, Hikita is silent as to the specific thickness of the transition layer, relative to the thickness of the hardened surface layer.
As discussed previously, Frischman teaches an automotive steel axle shaft (Title), wherein a primary object is to provide a differential hardness gradient between a surface region and a central region (3: 19-24). Specifically, Frischman discloses the desired control of the hardness gradient in Fig. 6 (6: 36-39). From Figure 6, the thickness of the inductively hardened layer and transition layer can be calculated, where the transition layer begins at a depth of approximately 2/16 of an inch, and the end can be determined where the hardness value levels off, at a depth of approximately 10/16 of an inch. Calculation of the thickness of the transition layer is as follows, in inches:                         
                            
                                
                                    
                                        
                                            10
                                        
                                        
                                            16
                                        
                                    
                                    -
                                    
                                        
                                            2
                                        
                                        
                                            16
                                        
                                    
                                    =
                                    
                                        
                                            8
                                        
                                        
                                            16
                                        
                                    
                                
                            
                        
                     . The thickness of the inductively hardened layer is measured from the surface to the start of the transition layer, and is thus approximately 2/16 of an inch. Using these thicknesses, the relationship can be calculated:
                
                    
                        
                            t
                            r
                            a
                            n
                            s
                            i
                            t
                            i
                            o
                            n
                             
                            l
                            a
                            y
                            e
                            r
                             
                            t
                            h
                            i
                            c
                            k
                            n
                            e
                            s
                            s
                        
                        
                            i
                            n
                            d
                            u
                            c
                            t
                            i
                            v
                            e
                            l
                            y
                             
                            h
                            a
                            r
                            d
                            e
                            n
                            e
                            d
                             
                            l
                            a
                            y
                            e
                            r
                             
                            t
                            h
                            i
                            c
                            k
                            n
                            e
                            s
                            s
                        
                    
                    =
                    
                        
                            
                                
                                    8
                                
                                
                                    16
                                
                            
                        
                        
                            
                                
                                    2
                                
                                
                                    16
                                
                            
                        
                    
                    =
                    4
                    x
                     
                    t
                    h
                    i
                    c
                    k
                    e
                    r
                
            
Thus, Hikita as modified by Frischman teaches that the transition layer thickness is about 4 times the thickness of the inductively hardened layer, falling within the claimed range of at least 1.5 times thicker. The Examiner further notes that the relationship between inductively hardened layer and transition layer thicknesses as illustrated in the figures of Khare indicate a relationship between the two that may range from approximately the same thickness (Fig. 1a) to the transition layer being about twice as thick (Fig. 1c). Thus, even in the case that the thickness of the inductively hardened layer is modified as by the teachings of Weber, a transition layer having a thickness which results in an overlapping relationship to the as claimed amount of 1.5 times or greater than the thickness of the inductively hardened layer may be expected from the prior art. As the claimed minimum of 1.5 times does not appear to possess any criticality or generate unexpected results, a prima facie case of obviousness exists.
Regarding claim 3, the Examiner notes that Hikita does not explicitly list specific elements of the axle, such as a seat, an axle body, a journal, a seat for a sealing ring, and a zone for mounting of a driving gear-box. However, in view of the similarity in structure between the axle “1” of instant Figs. 1-2, and the axle “W” of Figs. 1-2 of Hikita, as well as the conventional nature of each of the claimed elements of an axle for rail vehicles, the Examiner asserts that an ordinarily skilled artisan would appreciate that the axle “W” of Hikita would be made of the elements listed in instant claim 3; thus, absent persuasive reasoning to the contrary, the plurality of cylindrical portions (first and second cylindrical portions) of the Hikita axle would be selected from a group consisting of the aforementioned elements.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP S59-100213 (“Hikita”; herein citing English machine translation provided with this correspondence except for figures) in view of US 3024626 (“Frischman”; of record), US 4599502 (“Khare”), and US 5536089 (“Weber”) as applied to claim 1, and further in view of US 6030471 (“Coles”; of record).
Regarding claim 4, modified Hikita does not explicitly teach that the exterior surface of the axle exhibits a homogenous field of residual compression stresses.
Coles teaches a method for induction hardening objects such as crane wheels (Title). Coles teaches that the uniformity of case hardness of the wheel is improved so as to provide a more uniform wear surface hardness and more uniform subsurface stresses, which lead to uniform compressive stresses, thereby improving the reliable working life of the wheel (4: 21-26). Further, Coles teaches that the uniform compressive stresses increase the strength and toughness of the wheel (6: 64 – 7: 6).
It would have been obvious to an ordinarily skilled artisan to process the axle of Hikita such that case hardness of the axle is made uniform, thereby leading to uniform compressive stresses. Such improvement leads to an increase in reliable working life of a processed workpiece, as well as an increase in strength and toughness.

Response to Arguments
Applicant’s remarks filed 5/10/2022 are acknowledged and have been fully considered. Applicant has argued that the amendments to independent claim 1 distinguish over the prior art of record. Specifically, Applicant has argued that Hikita and Frischman do not suggest an inductively hardened layer having uniform thickness and uniform mechanical properties. Applicant cites to Fig. 6 of Frischman in making this argument.
The Examiner respectfully finds this argument to be unpersuasive. It is noted that in Fig. 6 of Frischman, hardness ranges from 55-56 HRc in the region cited by the Examiner as equivalent to the claimed inductively hardened layer. Such a hardness range is interpreted by the Examiner as being uniform. It is further noted that the as-filed disclosure lacks any experimental data whatsoever as to ascertain the scope of “uniform” – as such, it renders the claim indefinite, as discussed in the 112(b) rejections of record. Even further, it is noted that additional prior art, Khare, has been cited as to definitively result in an induction-hardened layer having uniform properties. In either case, the Examiner asserts that uniform properties of the inductively hardened layer are suggested by the prior art.
Regarding Applicant’s argument that the prior art does not suggest an inductively hardened layer which extends to a depth of 6 mm, the Examiner notes that as discussed in the rejection previously, Frischman and the newly cited Khare explicitly cite examples of inductively hardened layers which extend up to a depth of 4 mm. Although such depths do not extend to the claimed depth of 6 mm, it is close, and barring any showing of criticality of the claimed depth or the generation of unexpected results, a prima facie case of obviousness exists (MPEP 2144.05 I). It is presumed that such a showing is not present in the instant case, as no experimental data has been presented in the disclosure from which any conclusions may be drawn. Even further, it is noted that additional prior art, Weber, has been cited as to definitively result in an inductively hardened layer which may extend up to a depth of 6 mm, thereby encompassing the claimed depth and resulting in a prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735